Pee Cueiam.
The defendant’s only assignment of error is the failure of the court to enter judgment of nonsuit or to direct a verdict of not guilty at the close of the evidence. The State’s witness, Gutterman, testified that defendant purchased furniture, received a bill of lading therefor, and gave a check for $110.00 in payment. The check was returned by the bank on which it was drawn with the notation, “No account.” The defendant testified in his own behalf and, on cross-examination, stated: “I signed that check. I knew at the time I signed it I didn’t have any money in the bank and I told him (the prosecuting witness) so.” He claimed that his partner promised to make a deposit in the bank. This was not done.
The evidence was sufficient to go to the jury and to sustain its verdict of guilty and the judgment thereon.
No error.